DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 4/2/21 attorney response. 
Claims 1-20 are pending and allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 	

Examiner’s Reasons for Allowance
103
The closest prior art is 
1) Dietz (US PG PUB 20190306549 A1) in view of 
2) Manning (US PG PUB 20180308134) in view of 
3) Vahlis (US PG PUB 20150150075 A1).
In cited art and after further searching, Examiner was not able to find each & every limitation of the 4/2/21 claims including 
-creating a block in a blockchain comprising first information describing an advertisement spot generated by a viewer device;
-adding second information to the block that identifies a purchaser of the advertisement spot;

-calculating a cryptographic hash for the block; and sending a copy of the cryptographic hash to a network element of a communications network, wherein the network element records the copy of the cryptographic hash in a hash ledger for the blockchain, wherein the hash ledger is only accessible as permitted by the network element, wherein the hash ledger is maintained separate from the blockchain, wherein the network element does not distribute the hash ledger, and wherein the network element updates permissions in the hash ledger permitting the purchaser to update the hash ledger 
as well as all the other limitations. 
Examiner tried to find art with a) all the limitations of the claim with references that can be reasonably combined with one another without resort to hindsight bias. Examiner was unsuccessful. 
Therefore the 103 rejection is/are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681